Title: To John Adams from Francis Dana, 17 December 1781
From: Dana, Francis
To: Adams, John



St: Petersbourg Decr: 6/17 1781
Dear Sir

I have been long waiting with great impatience to hear directly from you, my disappointment has been owing in part without doubt, to your late illness, from which I hope you have entirely recovered. This climate agrees very ill with my health; for more than a month past, I have been almost constantly visited with a very severe headach, perhaps it is to be attributed in some measure to the stove fires, of which I have given a particular account in my letter to Mr: Thaxter. Mr: Stephen Sayer who has probably arrived in your City before this time, has the care of a packet for you. I sent another under cover to Mr: De Neufville, by water, the vessel sailed from hence about the middle of Septr.—passed the Sound sometime in Octr: and yet Mr: D. in his letters to me of the 20th. and 27th. of Novr: makes no mention of it. This makes me very anxious about my letters. The vessel was a Russian bottom, and the Capt: was charged to deliver them with his own hand, by his owners. Every precaution in my power was taken, and they must take their fate. Shou’d they come to hand I hope you will give me the earliest information of it.
I want to write to you upon a special matter which it wou’d not be prudent to do, till we have settled our Cyphers. Don’t neglect the scheme I sent you. I am convinced it wou’d with a little use, be attended with very little trouble to you. I am fully convinced also that even upon a supposition that my principal business shou’d not succeed, it will be no disadvantage to us that I have come on. I flatter myself I have already acquired some useful informations. My ideas of things here have been much corrected. I have seen something of the policy of Friends and Foes, at this Court. And shall at least know what we have to expect from the one and the other.
I live here on very good terms with Minister of Holland and find considerable advantage in this connection. I now see that Comte de Panin has no weight, and Comte D’Osterman is of less consequence still if possible. The Marq: De Verac told me the day before yesterday that Congress had appointed four Commissioners to negotiate a peace when the time shall come. He did not tell who they were, and for particular reasons I did not choose to ask him. I hope they are good Men and true. If he is not mistaken I shall doubtless soon hear of it from you. You must give yourself some trouble to keep me well informed of what is going on. I hear you have presented a second memorial. I wish it may have the desired effect. We received the great news of the surrender of Ld. Cornwallis and his Army on the 2d. inst:. Thus the very first rational plan which has been formed, has happily been crowned with the most ample success. The world in general must now see that nothing has been wanting to distroy the whole British Force in America but the proper direction of that of their Enemies. There is no saying yet what impression this great event may make here. The consequence in America, I think, will be the evacuation of Charlestown and all the British posts in Carolina, which will not only set that State free, but Georgia also. The British will not surely hazard such distant posts another Campaign; besides, they will want to strengthen their principal post New-York. That they will hold to the last moment, at every hazard. But what think you of Peace, has this event brought it nearer? Will the British now think that France means seriously to co-operate with the United States? And will this conviction seriously incline the British Cabinet to Peace?
To give you my own sentiments, I think they will still affect to brave it out. I hope indeed they will. Our time has not yet come. The coming over to the Continent of Ld: Mansfield with his whole family, as is said, is matter of speculation. Has his Lordship who has been the Chief adviser of this wicked war, out of which indeed great good has come, now stepped forth as the Harbinger of a Peace? Or has his sagacity, foreseeing this capital event of the total loss of a second British Army, taught him to dread consequences fatal to his person and connections and to fly from them?
I am sorry to learn that mon Fils is again in Spain. How comes this about. Colo. Searle and Majr: Jackson I am told are there too. Your Son is very well and wou’d have wrote to you if this had been a private opportunity. I have not got an Instructor for him, nor are there any good ones to be had here. He pursues his Latin as well as he can. I shall change my lodgings in a few days. Mr: De Neufville will give you the address: though it is more expensive it may yet be adviseable, to write under cover.

I am, dear Sir, with the greatest esteem & respect, your much obliged Friend & obedient humble Servant
FRA DANA


P.S. My best regards to Mr: Thaxter and all friends near you. If Capt: Bell who went over to England while I was in Holland, has not bought the Abbe Raynal’s History of the Indies (in English), and Smith Wealth of Nations, for me, pray give the necessary directions to Messrs: Sigourney & Co: to send for the last Editions of both works, on my account, and to forward them in my name by the first good opportunity to Mr: Jona: Jackson. Mr: Thaxter will make the necessary enquiry about this Business. I have forgot whether I desired Bell to leave that with you, or with Messrs: Sigourney & Co:.

